 In the Matter of ELECTRIC BOAT COMPANY, EMPLOYERandLODGE No_1871OFTHE INTERNATIONALASSOCIATIONOFMACHINISTS,PETITIONERCase No. 1-R-3897.-Decided October 28, 1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.'3.No question affecting commerce exists concerning the represen-tation of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act for the followingreasons:The Petitioner seeks a unit of all machinists, their lay-out men,riggers, inspectors, tool makers, tool grinders, crane operators, mill-wrights, tool crib attendants and tool crib clerks, maintenance ma-chinists, and all machinists' learners and helpers, in Departments302, 303, 305, 307, 308, and 309 of the Employer's so-called insidemachine shop, and Departments 369 (Maintenance) and 386 (In-spection) ; all outside machinists, their learners, helpers, and riggersin Departments 333 and 335; all machinists, learners, helpers, andtest men in the Research Department (Department 414) and Develop-ment Shop (Department 345) ; all test men testing machinists' work,including those in the trial crew, in Departments 310 and 330; and all' The Intervenor,Metal Trades Council of New London County, AFL,rests its claim on acurrent contract with the Employer covering the production and maintenance employeesof the Employer generally,including the employees in the unit petitioned for.This con-tract, however,was entered into subsequent to the filing of the petition herein, and, accord-ingly, none of the parties urges it as a bar to this proceeding.80 N. L. R. B., NQ. 6.16 ELECTRIC BOAT COMPANY17sweepers who work in conjunction with the above-named machinists.The Petitioner concedes, however, that it is in doubt as to its pro-posed inclusion of certain fringe groups, and will, therefore, in asecondary position, agree to any addition or substraction of suchgroups,2 or even a division of the proposed unit into separate units.3The Employer and the Intervenor both contend that the proposedunit is inappropriate on the ground that only an industrial unit, in-cluding all employees of the Employer with the usual exclusions, isappropriate.The unit sought is composed primarily of machinists possessingthe skills ordinarily identified with that craft,4 and includes the greatbulk of machinists employed by the Employer.However, it not onlyexcludes other machinists,' but at the same time includes certaingroups of riggers, inspectors, crane operators, tool crib clerks," andsweepers whose craft status is not established by the evidence,? andwho, although they may spend large portions of their time workingwith machinists, work with other trades as well.Moreover, the pro-posed unit fails to include other groups in these non-craft classifica-tions whose work, while done for other trades, is essentially the sameas that of the groups included.The evidence shows further thatthe employees in the unit sought are rather widely scattered in sev-eral different areas of the Employer's ship-yard; 8 that they work inthree of the four over-all departments of the Employer and in severaldifferent divisions and subdivisions of these departments ; that, eachof the smaller departments in which these employees work has its ownsupervisor; and that no single supervisor, except the general man-ager who is at the very top of the supervisory hierarchy, is in chargeof all employees in the group sought.Although the Petitioner's position in this respect is not entirely clear, the fringe groupsso referred to apparently include all groups in the proposed unit other than the insidemachinists and outside machinists, and certain other machinists in Departments 322 and334 who are excluded from the proposed unit.SThis position apparently contemplates the possible establishment of one unit of insidemachinists, another of outside machinists, and the addition to, or subtraction from, suchunits of appropriate fringe groups4Although the works manager of the Employer testified that they do not have the all-around skill that used to be required of machinists in a shipyard, the evidence indicatesthat they do have and use the skills now required of such machinists. There is presently alearner and helper system for the machinists rather than an apprentice system, but thereis a possibility that the latter system, which was used some years ago, may be reinstituted.6As indicated above, the machinists in Departments 322 and 334 are excluded from theproposed unit.eOtherwise known as tool crib attendants.The evidence not only clearly establishes that these employees do not possess the skillsusually associated with the machinist craft, but also leaves some doubt as to the craftstatus of the lay-out men, tool grinders, millwrights, and maintenance machinists in theproposed unit.8As a matter of fact, the trial crew ordinarily performs its functions milesat sea ontrial runs of submarines. 18DECISIONS OF NATIONALLABOR RELATIONS BOARDIt is clear, therefore, that the proposed unit follows neither purecraft nor departmental lines, and that it does not conform to anyfunctional division of the plant. It is rather an artificial groupingwhich lacks the necssary homogeneity to be an appropriate unit forthe purposes of collective bargaining.Accordingly, we find that theunit sought by the Petitioner is inappropriate sAs we have found that the unit sought by the Petitioner is inap-propriate for purposes of collective bargaining, and there is no war-rant for finding any modification of that unit appropriate, we shalldismissthe petition.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.MEMBERS HOUSTON and GRAY took no part in the consideration ofthe above Decision and Order.9Matter of George S. Mepham Corporattion,78 N. L.R. B. 1081.As indicated above, the Petitioner, in a secondary position, will agree toany modificationof its proposedunit that the Board might deem necessary to perfect it.We are unwilling,however, if not unable, to effect what we considerthemajormodification that would thusbe required.Cf.Matter of CreditBureau of Greater Boston, Inc., 73 N. L.R. B. 410;Matter of International Harvester Company, McCormickWorks, 77N. L.R. B. 520.